              Case 5:21-cv-00320-XR Document 1 Filed 03/31/21 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

 SANDY ONTIVEROS                                        §
   Plntfai f,                                           §
                                                        §                       21-320
                                                              CIVIL ACTION NO. ______________
 V.                                                     §
                                                        §     COMPLAINT FOR
 UNITED STATES OF AMERICA                               §     DECLARATORY REIEF
   ndatefD .                                            §     (Fed. R. Civ. P. 57)

         PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY RELIEF

TO THE HONORABLE JUDGE OF THE COURT:

         NOW COMES SANDY ONTIVEROS, Plaintiff in the above-styled and numbered civil

action, and files this Original Complaint pursuant to 28 U.S.C. § 2201 for a declaration that the

Plaintiff does not owe any money to the United States of America, or its political subdivision, for

any care or treatment related to the automobile collision on December 10, 2012 and that

Defendant is not entitled to any portion of the third-party settlement proceeds. In support of this

complaint, Plaintiffs would respectfully show the Court the following:

                                                    PARTIES

         1.        Plaintiff, SANDY ONTIVEROS, is an individual who resides in San Antonio,

Texas and has received medical treatment at Brooke Army Medical Center in San Antonio,

Texas.

         2.        Defendant, UNITED STATES OF AMERICA, may be served with process by

serving the following individuals in the manner prescribed:

              a)      Ashley Chapman Hoff, United States Attorney for the Western District of
                      Texas, via certified mail, return receipt requested at 601 N.W. Loop 410, Suite
                      600, San Antonio, Texas 78216; and
              b)      United States Attorney General, Merrick Garland, via certified mail, return
                      receipt requested, at U.S. Department of Justice, 950 Pennsylvania Avenue,
                      NW, Washington, D.C. 20530.


Plaintiff’s Original Complaint for Declaratory Relief                                          Page 1
              Case 5:21-cv-00320-XR Document 1 Filed 03/31/21 Page 2 of 4




                                      JURISDICTION AND VENUE

         3.       This court has jurisdiction of the subject matter of this action, pursuant to 28

U.S.C. § 1346, because it arises out of the laws of the United States and the United States is a

Defendant. This dispute concerns the validity and enforceability of a claim asserted by the

United States pursuant to the Medical Care Recovery Act, 42 U.S.C. § 2651.

         4.       Venue is proper in the United States District Court, Western District of Texas,

San Antonio Division, pursuant to 28 U.S.C. § 1391 because the events and occurrences giving

rise to this claim arose in this District.

                                                        FACTS

         5.       On or about December 10, 2012, Plaintiff sustained personal injuries in a motor

vehicle collision with a third-party. Plaintiff did not receive treatment at Brooke Army Medical

Center (BAMC) for any injures related to this collision.        Plaintiff did not use any medical

records or bills from BAMC in support of the December 10, 2012 claim. The only medical

records that were submitted were medical treatments from December 10, 2012 to August 10,

2013. Defendant has failed to provide the amount of any alleged claim.

         6.       The Defendant, United States of America, is not entitled to recover any money

against the settlement proceeds. However, as a result of Defendant’s failure to release its alleged

claim, the insurance settlement proceeds cannot be disbursed. Plaintiff seeks a declaratory

judgment so that settlement funds can be disbursed.

         7.       As a practical matter, Plaintiff filed this suit because Brooke Army Medical

Center failed to respond the numerous written and verbal requests. Plaintiff’s account has

remained in a state of permanent limbo for several years now. All Plaintiff is trying to do is

resolve the Defendant’s claim so that the settlement funds can be disbursed. However, the


Plaintiff’s Original Complaint for Declaratory Relief                                        Page 2
               Case 5:21-cv-00320-XR Document 1 Filed 03/31/21 Page 3 of 4




breakdown in communication between Brooke Army Medical Center has made amicable

resolution of the Defendant’s lien impossible.          The representative for Brooke Army Medical

Center states she can only verbally state the United States has no claim as a result of the

December 10, 2012 motor vehicle collision but she can not put it in writing.

         8.       An actual controversy now exists between the parties with respect to the validity

and enforceability of claim asserted by the Defendant.

                                      DECLARATORY JUDGMENT

         9.       In order to resolve this controversy, Plaintiff requests that, pursuant to 28 U.S.C.

§2201, this court declare the respective rights and duties of the parties in this matter and, in

particular, that the court declare that Defendant is not entitled to any portion of the settlement

proceeds.

         10.    A valid case or controversy exists sufficient for this court to declare the rights and

remedies of the parties in that the settlement proceeds cannot be disbursed and Plaintiff cannot

receive any settlement funds until the validity and enforceability of Defendant’s claim is

determined.

         11.    The Plaintiff has the requisite standing to request this declaration in that Plaintiff is

suffering a direct and personal injury as a result of the invalid and unenforceable claim asserted

by the Defendant against the settlement proceeds.

         12.    This controversy is ripe for determination at this time because Defendant is

currently preventing the settlement proceeds from being disbursed and is currently asserting a

claim against the third-party settlement proceeds.




Plaintiff’s Original Complaint for Declaratory Relief                                              Page 3
               Case 5:21-cv-00320-XR Document 1 Filed 03/31/21 Page 4 of 4




                                             ATTORNEYS FEES

         13.    Plaintiff has retained the undersigned to represent her in this action and has agreed

to pay the firms’ reasonable and necessary attorney’s fees.               An award of reasonable and

necessary attorney’s fees to the Plaintiff would be equitable and just.

                                                    PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully pray that:

                  1.       This court render a declaratory judgment providing that Defendant is not
                           entitled to any portion of the settlement proceeds;

                  2.       Plaintiff receive costs of suit, including reasonable attorney’s fees ; and

                  3.       Such other and further relief to which Plaintiff may be justly entitled.



                                                        Respectfully submitted,


                                                           /S/ Alfred Ramirez_____________________
                                                        Alfred Ramirez
                                                        State Bar No. 24032983
                                                        RAMIREZ LAW FIRM
                                                        State Bar No. 24032983
                                                        221 E. Locust Street
                                                        San Antonio, Texas 78212
                                                        Tel: (210) 223-0031; Fax: (210) 227-0685
                                                        Attorney for Plaintiff Sandy Ontiveros




Plaintiff’s Original Complaint for Declaratory Relief                                                 Page 4
